                                     Case 3:18-cv-07591-CRB Document 123 Filed 03/04/20 Page 1 of 26




                              1 Douglas R. Young (State Bar No. 73248)
                                dyoung@fbm.com
                              2 C. Brandon Wisoff (State Bar No. 121930)
                                bwisoff@fbm.com
                              3 Richard Van Duzer (State Bar No. 136205)
                                rvanduzer@fbm.com
                              4 Russell E. Taylor (State Bar No. 320375)
                                rtaylor@fbm.com
                              5 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              6 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              7 Facsimile: (415) 954-4480

                            8 Attorneys for Defendants
                              David A. Sackler, Ilene Sackler Lefcourt,
                            9 Jonathan D. Sackler, Kathe A. Sackler, Mortimer
                              D.A. Sackler, Richard S. Sackler, and Theresa
                           10 Sackler, and Richard S. Sackler and Jonathan D.
                              Sackler in Their Alleged Capacities as Trustees of the
                           11 Alleged “Trust for the Benefit of Members of the
                              Raymond Sackler Family,” and Former Attorneys for Beverly Sackler
                           12
                                                           UNITED STATES DISTRICT COURT
                           13
                                         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                           14

                           15
                              THE CITY AND COUNTY OF SAN                   Case No. 18-cv-7591
                           16 FRANCISCO, CALIFORNIA and THE
                              PEOPLE OF THE STATE OF CALIFORNIA,           The Hon. Charles R. Breyer
                           17 acting by and through San Francisco City
                              Attorney DENNIS J. HERRERA,
                           18                                              STATUS REPORT RE BANKRUPTCY
                                             Plaintiffs,                   PROCEEDINGS
                           19
                                      vs.
                           20
                              PURDUE PHARMA L.P., RICHARD S.
                           21 SACKLER, JONATHAN D. SACKLER,
                              MORTIMER D.A. SACKLER, KATHIE A.
                           22 SACKLER, ILENE SACKLER LEFCOURT,
                              BEVERLY SACKLER, THERESA
                           23 SACKLER, DAVID A SACKLER, TRUST
                              FOR THE BENEFIT OF MEMBERS OF THE
                           24 RAYMOND SACKLER FAMILY, RHODES
                              PHARMACEUTICALS L.P., CEPHALON,
                           25 INC., TEVA PHARMACEUTICAL
                              INDUSTRIES LTD., TEVA
                           26 PHARMACEUTICALS USA, INC., ENDO
                              INTERNATIONAL PLC, ENDO HEALTH
                           27 SOLUTIONS INC., ENDO
                              PHARMACEUTICALS INC., JANSSEN
                           28 PHARMACEUTICALS, INC., INSYS
   Farella Braun + Martel LLP
                           th      STATUS REPORT RE BANKRUPTCY                                          38473\13106054.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   PROCEEDINGS - Case No. 18-cv-7591
                                     Case 3:18-cv-07591-CRB Document 123 Filed 03/04/20 Page 2 of 26




                              1 THERAPEUTICS, INC., MALLINCKRODT,
                                PLC, MALLINCKRODT LLC, ALLERGAN
                              2 PLC f/k/a ACTAVIS PLC, WATSON
                                PHARMACEUTICALS, INC. n/k/a
                              3 ACTAVIS, INC., WATSON
                                LABORATORIES, INC., ACTAVIS LLC,
                              4 ACTAVIS PHARMA, INC. f/k/a/ WATSON
                                PHARMA, INC., AMERISOURCEBERGEN
                              5 CORPORATION, CARDINAL HEALTH,
                                INC. and McKESSON CORPORATION,
                              6
                                             Defendants.
                              7

                              8           David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler, Kathe Sackler, Mortimer D.A.
                              9 Sackler, Richard Sackler, and Theresa Sackler (the “Individual Defendants”), and Richard Sackler

                           10 and Jonathan Sackler in their alleged capacity as trustees (“Alleged Trustees”) file this status

                           11 report to apprise the Court of recent proceedings in the Purdue Bankruptcy Proceedings relevant to

                           12 this case. In summary, (1) counsel for the Individual Defendants and Alleged Trustees have

                           13 complied with the Court’s order to seek inclusion of this case in the Purdue Bankruptcy

                           14 Proceedings; (2) the Purdue debtor parties (“Debtors”) have begun the process of asking the U.S.

                           15 Bankruptcy Court for the Southern District of New York overseeing the Purdue Bankruptcy

                           16 Proceedings to stay this action to the Individual Defendants and Alleged Trustees; (3) Plaintiffs

                           17 herein have not objected to the Debtor’s request and their time to object has now expired; and (4)

                           18 we expect the Bankruptcy Court to stay this action as to the Individual Defendants and Alleged
                           19 Trustees in short order.

                           20             On February 26, 2020, this Court stayed this case “as to the Individual Defendants and
                           21 Alleged Trustees while the Bankruptcy Court determines whether this case will be included with

                           22 those enjoined by the Preliminary Injunction, and while the Preliminary Injunction (if applicable)

                           23 remains in effect.” Order (ECF No. 103) at 3:20–23. The Court instructed that counsel “shall

                           24 seek an inclusion in the bankruptcy proceedings within one week.” Docket Entry (ECF No. 103).

                           25 During the initial case management conference held earlier that day, the Court also instructed

                           26 counsel to provide the Court with an update about counsel’s efforts to seek inclusion in the

                           27 bankruptcy proceedings within one week.

                           28
                                   STATUS REPORT RE BANKRUPTCY                                                           38473\13106054.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                    2
 San Francisco, California 94104
         (415) 954-4400
                                   PROCEEDINGS - Case No. 18-cv-7591
                                     Case 3:18-cv-07591-CRB Document 123 Filed 03/04/20 Page 3 of 26




                              1           The Bankruptcy Court in the Purdue Bankruptcy Proceedings specified in its Sixth

                              2 Amended Preliminary Injunction Order the procedure for enjoining cases where, as here, “inactive

                              3 litigation currently pending against the Debtors or Related Parties becomes active.” Ex. 1 at 7.

                              4 That procedure is as follows: “if, while the preliminary injunction provided for in this Order is

                              5 effective . . . any inactive litigation currently pending against the Debtors or Related Parties

                              6 becomes active,” then “[t]he Debtors may promptly serve the plaintiff or plaintiffs in such

                              7 Additional Action (‘Applicable Plaintiff’) with a copy of the Complaint, the Motion, the Debtors’

                              8 memorandum of law in support of the Motion, and this Order (the ‘Service Documents’). The

                              9 Debtors shall file a notice of such service on the docket promptly after service.” Once the Debtors

                           10 serve the Applicable Plaintiff the Service Documents, the Applicable Plaintiff then has seven days

                           11 to file and serve an objection. If the Applicable Plaintiff does not object within seven days, “the

                           12 Court may determine whether such Additional Action should be enjoined pursuant to this Order

                           13 without further proceedings.” Id. at 8.

                           14             The Debtors, following these procedures, served the Service Documents on Plaintiffs The

                           15 City and County of San Francisco, California and the People of the State of California, acting by

                           16 and through San Francisco City Attorney Dennis J. Herrera, on February 25, 2020. See Ex. 2 at 3.

                           17 The Debtors filed a notice of such service on February 26, 2020. Plaintiffs had until March 3,

                           18 2020, to file and serve an objection. Plaintiffs did not do so.
                           19             Today, the Debtors filed a Notice of Filing of Proposed Seventh Amended Preliminary

                           20 Injunction Order to include this case with those enjoined by the Preliminary Injunction. See Ex. 3.

                           21 We expect the Bankruptcy Court will add this case to the list of cases subject to its stay order as to

                           22 the Individual Defendants and Alleged Trustees.

                           23 / / /

                           24 / / /

                           25 / / /

                           26 / / /

                           27 / / /

                           28 / / /
                                   STATUS REPORT RE BANKRUPTCY                                                            38473\13106054.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                     3
 San Francisco, California 94104
         (415) 954-4400
                                   PROCEEDINGS - Case No. 18-cv-7591
                                     Case 3:18-cv-07591-CRB Document 123 Filed 03/04/20 Page 4 of 26




                              1 Dated: March 4, 2020                   FARELLA BRAUN + MARTEL LLP

                              2
                                                                       By:          /s/ C. Brandon Wisoff
                              3
                                                                             C. Brandon Wisoff
                              4
                                                                       Attorneys for Defendants
                              5                                        David A. Sackler, Ilene Sackler Lefcourt,
                                                                       Jonathan D. Sackler, Kathe A. Sackler, Mortimer
                              6                                        D.A. Sackler, Richard S. Sackler, and Theresa
                                                                       Sackler, and Richard S. Sackler and Jonathan D.
                              7                                        Sackler in Their Alleged Capacities as Trustees of the
                                                                       Alleged “Trust for the Benefit of Members of the
                              8                                        Raymond Sackler Family,” and Former Attorneys for
                                                                       Beverly Sackler
                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   STATUS REPORT RE BANKRUPTCY                                                      38473\13106054.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                               4
 San Francisco, California 94104
         (415) 954-4400
                                   PROCEEDINGS - Case No. 18-cv-7591
Case 3:18-cv-07591-CRB Document 123 Filed 03/04/20 Page 5 of 26




               EXHIBIT 1
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                         123 Filed
                                              02/17/20
                                                   03/04/20
                                                       14:50:28
                                                             PageMain
                                                                  6 of Document
                                                                       26
                                  Pg 1 of 24



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11
PURDUE PHARMA L.P., et al.,                                      Case No. 19-23649 (RDD)
               Debtors.1                                         (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                 Adv. Pro. No. 19-08289
               Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
               Defendants.


         SIXTH AMENDED ORDER PURSUANT TO 11 U.S.C. § 105(a) GRANTING
                  MOTION FOR A PRELIMINARY INJUNCTION

         Upon the motion, dated September 18, 2019 (“Motion”), of Purdue Pharma L.P. and

certain affiliated debtors, as debtors and debtors in possession (collectively, “Debtors”), which

are plaintiffs in this adversary proceeding, for an order pursuant to section § 105(a) of title 11 of

the United States Code (“Bankruptcy Code”) and Rule 7065 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), to (i) enjoin the governmental defendants in this adversary

proceeding (“Governmental Defendants”) from the commencement or continuation of their

active judicial, administrative, or other actions or proceedings against the Debtors that were or
1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number
in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc.
(7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc.
(4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                         123 Filed
                                              02/17/20
                                                   03/04/20
                                                       14:50:28
                                                             PageMain
                                                                  7 of Document
                                                                       26
                                  Pg 2 of 24



could have been commenced before the commencement of the case (“Governmental Actions”),

which are identified in the chart annexed hereto as Appendix III, as well as the commencement

or continuation of any other actions against the Debtors alleging substantially similar facts or

causes of action as those alleged in the Governmental Actions, and (ii) enjoin the Governmental

Defendants and the private defendants (“Private Defendants”) in this adversary proceeding

from the commencement or continuation of their active judicial, administrative, or other actions

or proceedings, identified in the chart annexed hereto as Appendix IV, and the commencement or

continuation of other actions alleging substantially similar facts or causes of action as those

alleged in the actions identified in Appendix III and Appendix IV, against former or current

(a) owners (including any trusts and their respective trustees and beneficiaries), (b) directors,

(c) officers, (d) employees, and (e) other similar associated entities of the Debtors that were or

could have been commenced before the commencement of the case (“Related Parties,” as

identified in Appendix IV,2 and the claims against them described in this paragraph, the



2
  The Related Parties identified in Appendix IV are: The Purdue Frederick Company Inc.; The
P.F. Laboratories Inc.; Purdue Pharma Technologies Inc.; PLP Associates Holdings L.P.; PLP
Associates Holdings Inc.; BR Holdings Associates L.P.; BR Holdings Associates Inc.; Rosebay
Medical Company L.P.; Rosebay Medical Company, Inc.; Beacon Company; PRA Holdings
Inc.; Pharmaceutical Research Associates Inc.; Purdue Holdings L.P.; Rhodes Pharmaceuticals
Inc.; Rhodes Technologies Inc.; Coventry Technologies L.P.; MNP Consulting Limited; Richard
S. Sackler; Jonathan D. Sackler; Mortimer D.A. Sackler; Kathe A. Sackler; Ilene Sackler
Lefcourt; Beverly Sackler; Theresa Sackler; David A. Sackler; Estate of Mortimer Sackler;
Estate of Raymond Sackler; Trust for the Benefit of Members of the Raymond Sackler Family;
Raymond Sackler Trust; Beverly Sackler, Richard S. Sackler, and Jonathan D. Sackler, as
Trustees Under Trust Agreement Dated November 5, 1964; Beverly Sackler, Richard S. Sackler,
and Jonathan D. Sackler, as Trustees Under Trust Agreement Dated November 5, 1974; Paulo
Costa; Cecil Pickett; Ralph Snyderman; Judith Lewent; Craig Landau; Mark Timney; Stuart D.
Baker; Frank Peter Boer; John Stewart; Russell Gasdia; Marv Kelly; Shelli Liston; Heather
Weaver; Doug Powers; Lori Fuller; Rodney Davis; Brandon Worley; Donald Leathers; Wendy
Kay; Michael Madden; LeAvis Sullivan; Jeffrey Ward; Beth Taylor; Leigh Varnadore; Paul
Kitchin; Mark Waldrop; Mark Radcliffe; Mark Ross; Patty Carnes; Carol Debord; Jeff Waugh;
Shane Cook; James David Haddox; Aida Maxsam; Tessa Rios; Amy K. Thompson; Joe Coggins;
Lyndsie Fowler; Mitchell “Chip” Fisher; Rebecca Sterling; Vanessa Weatherspoon; Chris


                                                  2
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                         123 Filed
                                              02/17/20
                                                   03/04/20
                                                       14:50:28
                                                             PageMain
                                                                  8 of Document
                                                                       26
                                  Pg 3 of 24



“Related-Party Claims”); and the Court having jurisdiction to decide the Motion and the relief

requested therein under 28 U.S.C. §§ 157(a)-(b) and 1334(b); and there being due and sufficient

notice of the Motion; and the Court having reviewed the Complaint, the Motion, the Debtors’

brief in support of the Motion, the declarations in support of the Motion, and other evidence and

argument submitted by the Debtors in support thereof; all pleadings filed in support of the

Motion; and all objections filed in opposition or partial opposition to the Motion, as well as all

filed letters in response to the Motion; and upon the record of and representations made at the

hearing held by the Court on the Motion’s request for entry of a preliminary injunction on

October 11, 2019 (the “October 11 Hearing”) and at the hearing held on November 6, 2019 (the

“November 6 Hearing,” together with the October 11 Hearing, the “Hearings”); and, after due

deliberation and for the reasons set forth on the record by the Court at the Hearings, good and

sufficient cause appearing having entered Orders on October 11, 2019 granting the Motion in

part and on October 18, 2019 amending such Order; and such Orders having contemplated a

procedure to amend the Orders further; and upon the untimely, one-paragraph objection, dated

January 31, 2020 to the entry of the last amendment to the Orders (the “January 31 Objection”);

and upon the Debtors’ notice of the proposed entry of the form of this Order and response to the

January 31 Objection, each dated February 5, 2020; and, after due notice, there being no

objections to such notice; and after due deliberation, the Court having determined that the

January 31 Objection should be overruled for the same reasons stated by the Court in overruling

the remaining objections to the Orders; and good and sufficient cause appearing to amend such

Orders as provided herein, the Court grants the Debtors’ request to amend the Orders as provided


Hargrave; Brandon Hassenfuss; Joe Read; Andrew T. Stokes; Nathan C. Grace; Jaclyn P.
Gatling; Leslie Roberson; Barbara C. Miller; Briann Parson-Barnes; Becca Beck Harville;
Lindsey Bonifacio; Tammy Heyward; James Speed; Damon Storhoff; Diana C. Muller; and
Draupadi Daley.


                                                 3
19-08289-rdd
       Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                               Document
                                      Entered
                                         123 Filed
                                              02/17/20
                                                   03/04/20
                                                       14:50:28
                                                             PageMain
                                                                  9 of Document
                                                                       26
                                  Pg 4 of 24



in this Amended Order, which amends and supersedes the Court’s prior Orders. Now, therefore,

the Court finds and concludes as follows:

              (a)     The Plaintiffs in these adversary proceedings are the Debtors. The

       Defendants in this adversary proceeding are the Governmental Defendants and the

       Private Defendants, which are listed in the “Underlying Plaintiffs” column of each of the

       charts annexed hereto as Appendix III and Appendix IV, with such Appendices being

       made a part of and incorporated in this Order. The Defendants in this adversary

       proceeding are all plaintiffs in judicial, administrative, or other actions or proceedings

       that seek to hold the Debtors and/or the Related Parties, as identified in Appendix IV,

       liable in connection with claims and/or causes of action arising out of or otherwise related

       to the Debtors’ prescription opioid business.

              (b)     The Court has jurisdiction over this matter pursuant to 28 U.S.C.

       §§ 157(a)-(b) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

              (c)     The Debtors have demonstrated that the continuation of the active

       litigation against them and the Related Parties, identified in Appendix III and Appendix

       IV, respectively, would result in irreparable harm to the Debtors and their reorganization.

              (d)     The representatives of the Raymond Sackler family and of the Mortimer

       Sackler family (collectively, the “Sackler Families”) agreed on the record at the October

       11 Hearing to toll all applicable statutes of limitations and similar time limits on the

       commencement of Additional Actions against any member of the Sackler Families, and

       to treat as inoperative all deadlines (including deadlines for appeals) in any currently

       pending Related Party Claim against any member of the Sackler Families, for the

       duration of this preliminary injunction.




                                                  4
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                              DocumentEntered
                                        123 Filed
                                              02/17/20
                                                  03/04/20
                                                       14:50:28
                                                            Page Main
                                                                 10 ofDocument
                                                                      26
                                  Pg 5 of 24



               (e)     Accordingly, this Court finds it appropriate to enter a preliminary

       injunction as provided herein pursuant to section § 105(a) of the Bankruptcy Code and

       Rule 7065 of the Bankruptcy Rules.

               (f)     The legal and factual bases set forth in the Complaint, the Motion, the

       Brief, other supporting papers, and at the Hearings establish just cause for the relief

       granted herein.

               (g)     Arizona, California, Colorado, Connecticut, Delaware, the District of

       Columbia, Hawaii, Idaho, Illinois, Iowa, Maine, Maryland, Massachusetts, Minnesota,

       New Hampshire, New Jersey, New York, Nevada, North Carolina, Oregon,

       Pennsylvania, Rhode Island, Vermont, Virginia, Washington, Wisconsin, the Ad Hoc

       Group of Non-Consenting States [Docket No. 296 of Case No. 19-23649] and the Multi-

       State Governmental Entities Group and each of its members3 (as listed on the October 30,

       2019 Verified Statement pursuant to Bankruptcy Rule 2019 filed under Docket No. 409

       of Case No. 19-23649) (collectively, the “Potential Opt-Out Parties”) have each

       consented and agreed to continue to abide by the terms of the Second Amended Order

       Pursuant To 11 U.S.C. § 105(a) Granting Motion For A Preliminary Injunction [Docket

       No. 105 of Adv. Pro. No. 19-08289] (the “November 6 Order”), without the need to

       have any order entered against them.


3
  Based upon the record of the November 6 Hearing, the following members of the Multi-State
Governmental Entities Group are not Potential Opt-Out Parties and are instead bound to the
terms of the November 6 Order until April 8, 2020: (1) Bryant C. Dunaway, in his official
capacity as the District Attorney General for the Thirteenth Judicial District, Tennessee;
(2) Jennings H. Jones, in his official capacity as the District Attorney General for the Sixteenth
Judicial District, Tennessee; (3) Robert J. Carter, in his official capacity as the District Attorney
General for the Seventeenth Judicial District, Tennessee; (4) Brent A. Cooper, in his official
capacity as the District Attorney General for the Twenty-Second Judicial District, Tennessee;
and (5) Lisa S. Zavogiannis, in her official capacity as the District Attorney General for the
Thirty-First Judicial District, Tennessee.

                                                  5
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                              DocumentEntered
                                        123 Filed
                                              02/17/20
                                                  03/04/20
                                                       14:50:28
                                                            Page Main
                                                                 11 ofDocument
                                                                      26
                                  Pg 6 of 24



Based on these findings, it is hereby:

       ORDERED, that the Governmental Defendants, other than those who are Potential

Opt-Out Parties, and the Private Defendants are prohibited and enjoined from (i) the

commencement or continuation of their active judicial, administrative, or other actions or

proceedings against the Debtors and/or Related Parties that were or could have been commenced

before the commencement of the case under this title against the Debtors and/or the Related

Parties arising from or in any way relating to the Debtors’ prescription opioid business, including

the actions reflected in Appendix III and Appendix IV, as well as (ii) from commencing or

continuing any other actions against the Debtors or Related Parties alleging substantially similar

facts or causes of action as those alleged in actions reflected in Appendix III and Appendix IV, in

each case through and including Wednesday, April 8, 2020. The preliminary injunction period

may be extended by further order of the Court.

       ORDERED, that each Potential Opt-Out Party may withdraw its consent on one of two

dates—December 19, 2019 and February 21, 2020 (the “Opt-Out Dates”)—by filing with the

Bankruptcy Court a notice (a “Withdrawal Notice”) in the form attached hereto as Appendix

II.4 Each Potential Opt-Out Party filing a Withdrawal Notice must send a copy of the same to

the Debtors’ counsel at least two business days before such filing. If any Potential Opt-Out Party

files a Withdrawal Notice on either Opt-Out Date, then, no later than three business days after

such Opt-Out Date, counsel for the Debtors shall submit to the Court for immediate entry a new

proposed order that, upon its entry, will terminate the voluntary compliance of and instead bind

each Potential Opt-Out Party that timely filed and served a Withdrawal Notice to the same terms


4
 For the avoidance of doubt, pages 84:8-87:17 of the November 6, 2019 transcript continue to
control Arizona’s Brief in Reply in the United States Supreme Court proceeding docketed
as State of Arizona v. Richard Sackler et al., No. 22O151.


                                                 6
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                              DocumentEntered
                                        123 Filed
                                              02/17/20
                                                  03/04/20
                                                       14:50:28
                                                            Page Main
                                                                 12 ofDocument
                                                                      26
                                  Pg 7 of 24



imposed on other parties by the November 6 Order from the applicable Opt-Out Date until April

8, 2020. For the avoidance of doubt, entry of the November 6 Order (which does not enjoin

Potential Opt-Out Parties in light of their full voluntary compliance therewith) and entry of this

order shall not impair any rights of Potential Opt-Out Parties to appeal any subsequent order

entered in connection with a Withdrawal Notice as contemplated herein.

           ORDERED, that the Debtors in these chapter 11 cases shall be subject to the Voluntary

 Injunction annexed hereto as Appendix I.

           ORDERED, that the Debtors need not give security in connection with this injunctive

 relief.

           ORDERED, that this Order shall be promptly filed in the Clerk’s Office and entered into

 the record.

           ORDERED, that the Debtors are authorized to take all steps necessary or appropriate to

 carry out this Order.

           ORDERED, that nothing in this Order shall prevent the Debtors from seeking a further

 extension of the requested injunction.

           ORDERED, that if, while the preliminary injunction provided for in this Order is

 effective, either (i) any inactive litigation currently pending against the Debtors or Related

 Parties becomes active, or (ii) any new action is commenced against the Debtors or Related

 Parties (in either case, an “Additional Action”), the Debtors may promptly serve the plaintiff or

 plaintiffs in such Additional Action (“Applicable Plaintiff”) with a copy of the Complaint, the

 Motion, the Debtors’ memorandum of law in support of the Motion, and this Order (the

 “Service Documents”). The Debtors shall file a notice of such service on the docket promptly

 after service. If the Applicable Plaintiff in such Additional Action does not file and serve an




                                                   7
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 139 Filed 02/17/20
                              DocumentEntered
                                        123 Filed
                                              02/17/20
                                                  03/04/20
                                                       14:50:28
                                                            Page Main
                                                                 13 ofDocument
                                                                      26
                                  Pg 8 of 24



 objection within seven (7) days of service of the Service Documents, the Court may determine

 whether such Additional Action should be enjoined pursuant to this Order without further

 proceedings. If the Applicable Plaintiff files and serves an objection, the Debtors shall have the

 right to file and serve a response to the objection within seven (7) days of service of the

 objection, after which the Court may determine whether such Additional Action should be

 enjoined pursuant to this Order without further proceedings, or either party may seek to

 schedule and provide notice of a hearing.

       ORDERED, that all applicable statutes of limitations and similar time limits on the

 commencement of Additional Actions, and all deadlines (including deadlines for appeals) in

 any currently pending Governmental Action or Related Party Claim (including as agreed on the

 record at the Hearing by the representatives of the Sackler Families), shall be tolled or

 otherwise inoperative for the duration of this preliminary injunction. This is without prejudice

 to any party’s rights to assert that any currently pending Governmental Action or Related Party

 Claim is time barred, or that commencement of any Additional Action, or any other action taken

 by a party with respect to any Governmental Action or Related Party Claim after the entry of

 this Order would have been time barred or untimely had it been commenced or taken before the

 entry of this Order.

       ORDERED, that nothing in this Order shall affect or abrogate the automatic stay as to the

 Debtors under section 362 of the Bankruptcy Code.

       ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

 arising from or related to the implementation, interpretation, or enforcement of this Order.

Dated: February 14, 2020
       White Plains, New York         /s/ Robert D. Drain__________
                                      United States Bankruptcy Judge




                                                 8
Case 3:18-cv-07591-CRB Document 123 Filed 03/04/20 Page 14 of 26




                EXHIBIT 2
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 141 Filed 02/26/20
                              DocumentEntered
                                         123 Filed
                                              02/26/20
                                                   03/04/20
                                                       10:51:50
                                                            Page Main
                                                                 15 ofDocument
                                                                      26
                                   Pg 1 of 4



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                         Chapter 11
PURDUE PHARMA L.P., et al.,                                    Case No. 19-23649 (RDD)
               Debtors. 1                                      (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                               Adv. Pro. No. 19-08289 (RDD)
               Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
               Defendants.


    NOTICE OF SERVICE OF SIXTH AMENDED ORDER GRANTING PRELIMINARY
      INJUNCTION ON ADDITIONAL ACTIONS AND APPLICABLE PLAINTIFFS


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number
in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc.
(7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc. (4014).
The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.

                                                1
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 141 Filed 02/26/20
                              DocumentEntered
                                         123 Filed
                                              02/26/20
                                                   03/04/20
                                                       10:51:50
                                                            Page Main
                                                                 16 ofDocument
                                                                      26
                                   Pg 2 of 4



       PLEASE TAKE NOTICE that on September 18, 2019, Purdue Pharma L.P. (“Purdue

Pharma”) and certain other of the debtors (“Debtors”) 2 who are plaintiffs in the above-

captioned adversary proceeding, filed the Motion for a Preliminary Injunction (the “Motion”),

pursuant to section 105 of title 11 of the United States Code (the “Bankruptcy Code”), seeking

entry of an order staying active cases brought by governmental entities against Debtors and

active claims against certain related parties.

       PLEASE TAKE FURTHER NOTICE that on February 17, 2020 the Court issued the

Sixth Amended Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary

Injunction (ECF No. 139) (“Preliminary Injunction Order”) staying, until April 8, 2020, active

cases brought by governmental entities against Debtors and active claims against related parties

as defined therein (“Related Parties”).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Preliminary

Injunction Order, Debtors may promptly serve any plaintiff or plaintiffs (“Applicable Plaintiffs”)

in (i) any litigation currently pending against the Debtors or Related Parties that becomes active

or (ii) any action commenced against the Debtors or Related Parties (in either case, an

“Additional Action”), with a copy of the Complaint, 3 the Motion, the Debtors’ memorandum of

law in support of the Motion, and the Preliminary Injunction Order (together, the “Service

Documents”).


2
  Although only certain of the Debtors (Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue
Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Purdue Transdermal Technologies
L.P.; Purdue Pharmaceutical Products L.P.; Purdue Pharma of Puerto Rico; Rhodes
Pharmaceuticals L.P.; Rhodes Technologies; and Avrio Health L.P.) are defendants in the over
2,700 civil actions pending against the Debtors in various state and federal courts and other fora
across the United States and its territories (the “Pending Actions”), the term “Debtors” is used
for ease of reference.
3
 All terms not otherwise defined herein are given the meaning ascribed to them in the
Preliminary Injunction Order.

                                                 2
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 141 Filed 02/26/20
                              DocumentEntered
                                         123 Filed
                                              02/26/20
                                                   03/04/20
                                                       10:51:50
                                                            Page Main
                                                                 17 ofDocument
                                                                      26
                                   Pg 3 of 4



       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Preliminary

Injunction Order, the Debtors, through their service agent Prime Clerk LLC, served the Service

Documents on the Applicable Plaintiffs identified in Appendix A hereto on February 25, 2020.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Preliminary

Injunction, the objection, if any, of each Applicable Plaintiff identified in Appendix A hereto is

due on March 3, 2020.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Preliminary

Injunction Order, if no objection is filed on or before March 3, 2020, the Court may determine

whether such Additional Action should be enjoined pursuant to the Preliminary Injunction Order

without further proceedings.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Preliminary

Injunction Order, if an objection is filed on or before March 3, 2020, Debtors may serve a

response to any objection within seven (7) days of service of the objection.

       PLEASE TAKE FURTHER NOTICE that a copy of the Preliminary Injunction Order

and related papers may be obtained free of charge by visiting the website of Prime Clerk LLC at

https://restructuring.primeclerk.com/purduepharma. You may also obtain copies of any pleadings

by visiting the Court’s website at https://www.nysb.uscourts.gov in accordance with the




                                                 3
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 141 Filed 02/26/20
                              DocumentEntered
                                         123 Filed
                                              02/26/20
                                                   03/04/20
                                                       10:51:50
                                                            Page Main
                                                                 18 ofDocument
                                                                      26
                                   Pg 4 of 4



procedures and fees set forth therein.

Dated:    February 26, 2020
          New York, New York

                                         /s/ Marc J. Tobak
                                         DAVIS POLK & WARDWELL LLP
                                         450 Lexington Avenue
                                         New York, New York 10017
                                         Telephone: (212) 450-4000
                                         Facsimile: (212) 701-5800
                                         Marshall S. Huebner
                                         Benjamin S. Kaminetzky
                                         James I. McClammy
                                         Marc J. Tobak
                                         Gerard X. McCarthy
                                         Counsel to the Debtors
                                         and Debtors in Possession




                                          4
19-08289-rdd
     Case 3:18-cv-07591-CRB
              Doc 141-1 Filed Document
                               02/26/20 123
                                          Entered
                                               Filed
                                                   02/26/20
                                                     03/04/20
                                                            10:51:50
                                                               Page 19Appendix
                                                                       of 26   A-
                       Additional Actions List Pg 1 of 3



                                   Appendix A

                                Additional Actions
                        19-08289-rdd
                             Case 3:18-cv-07591-CRB
                                      Doc 141-1 Filed Document
                                                       02/26/20 123
                                                                  Entered
                                                                       Filed
                                                                           02/26/20
                                                                             03/04/20
                                                                                    10:51:50
                                                                                       Page 20Appendix
                                                                                               of 26   A-
                                               Additional Actions List Pg 2 of 3




      Related Parties                                          Underlying Plaintiff(s)
      Named                    Action Type        State        (Last, First)                    Case Caption                    Court/Case Number
Additional Actions
1.   Richard S. Sackler;       Municipality   California       The City and County of San       The City and County of San      N.D. Cal.
     Jonathan D. Sackler;                                      Francisco, California and the    Francisco, California and the   3:18-cv-07591
     Mortimer D.A.                                             People of the State of           People of the State of
     Sackler;                                                  California, acting by and        California, acting by and
     Kathe A. Sackler;                                         through San Francisco City       through San Francisco City
     Ilene Sackler Lefcourt;                                   Attorney Dennis J. Herrera       Attorney Dennis J. Herrera v.
     Beverly Sackler;                                                                           Purdue Pharma L.P., et al.
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit
     of Members of the
     Raymond Sackler
     Family
2.   Jonathan Sackler;         Estate         North Carolina   Leysen, Patty Carol,             Patty Carol Leysen, et al. v.   Sup. Ct. Davidson
     Richard Sackler;                                          Administrator of the Estate of   AmerisourceBergen Drug          Cnty.
     Mortimer D.A.                                             Brian Keith Johnston             Corp., et al.                   20-CVS-112
     Sackler;
     Kathe Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David Sackler
                      19-08289-rdd
                           Case 3:18-cv-07591-CRB
                                    Doc 141-1 Filed Document
                                                     02/26/20 123
                                                                Entered
                                                                     Filed
                                                                         02/26/20
                                                                           03/04/20
                                                                                  10:51:50
                                                                                     Page 21Appendix
                                                                                             of 26   A-
                                             Additional Actions List Pg 3 of 3




     Related Parties                                           Underlying Plaintiff(s)
     Named                     Action Type        State        (Last, First)                     Case Caption                         Court/Case Number
3.   Jonathan Sackler;         Estate         North Carolina   Stevens, Susan K.,                Susan Stevens, et al. v.             Sup. Ct. Forsyth
     Richard Sackler;                                          Administratrix of the Estate of   AmerisourceBergen Drug               Cnty.
     Mortimer D.A.                                             Toria Capri Stevens               Corp., et al.                        20-cvs-352
     Sackler;
     Kathe Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David Sackler
4.   The Purdue Frederick      Municipality   Pennsylvania     Commonwealth of                   Commonwealth of                      C.P. Bucks Cnty.
     Company Inc.                                              Pennsylvania, Acting by and       Pennsylvania, Acting by and          2020-00639
                                                               through Matthew D.                through Matthew D. Weintraub,
                                                               Weintraub, the District           the District Attorney of Bucks
                                                               Attorney of Bucks County          County v. AmerisourceBergen
                                                                                                 Drug Corp., et al.
5.   The Purdue Frederick      Estate         Pennsylvania     Davidson, Karen A.,               Karen Davidson, et al. v.            C.P. Philadelphia
     Company Inc.                                              Individually, and                 Ignacio Badiola, M.D., et al.        Cnty.
                                                               Administratrix of the Estate of                                        200100381
                                                               John C. Davidson, deceased
6.   The Purdue Frederick      Individual     Wisconsin        Petty, Larry, Sr.;                Larry Petty, Sr., et al. v. Purdue   W.D. Wisc.
     Company Inc.;                                             Petty, Elizabeth                  Pharma L.P., et al.                  3:20-cv-00078
     Richard Sackler




                                                                            3
Case 3:18-cv-07591-CRB Document 123 Filed 03/04/20 Page 22 of 26




                EXHIBIT 3
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 143 Filed 03/04/20
                              DocumentEntered
                                         123 Filed
                                              03/04/20
                                                   03/04/20
                                                       11:28:51
                                                            Page Main
                                                                 23 ofDocument
                                                                      26
                                   Pg 1 of 4



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy
Counsel to the Debtors
and Debtors in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                         Chapter 11
PURDUE PHARMA L.P., et al.,                                    Case No. 19-23649 (RDD)
               Debtors.1                                       (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                               Adv. Pro. No. 19-08289 (RDD)
               Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
               Defendants.


                           NOTICE OF FILING OF
         PROPOSED SEVENTH AMENDED PRELIMINARY INJUNCTION ORDER


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number
in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc.
(7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc. (4014).
The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 143 Filed 03/04/20
                              DocumentEntered
                                         123 Filed
                                              03/04/20
                                                   03/04/20
                                                       11:28:51
                                                            Page Main
                                                                 24 ofDocument
                                                                      26
                                   Pg 2 of 4



           PLEASE TAKE NOTICE that on September 18, 2019, Purdue Pharma L.P. and certain

other of the debtors (“Debtors”)2 who are plaintiffs in the above-captioned adversary proceeding,

filed the Motion for a Preliminary Injunction (the “Motion”), pursuant to section 105 of title 11

of the United States Code (the “Bankruptcy Code”), seeking entry of an order staying active

cases brought by governmental entities against Debtors and active claims against certain related

parties.

           PLEASE TAKE FURTHER NOTICE that on November 6, 2019, the Court issued the

Second Amended Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary

Injunction (ECF 105) (“Second Amended Order”) staying, until April 8, 2020, active cases

brought by governmental entities against Debtors and active claims against related parties as

defined therein (“Related Parties”). On February 17, 2020, the Court entered a Sixth Amended

Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction (ECF 139)

(“Sixth Amended Order”), which did not alter the application of the Second Amended Order to

the Applicable Plaintiffs or to Additional Actions.

           PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Sixth

Amended Order, Debtors may promptly serve plaintiff or plaintiffs (“Applicable Plaintiffs”) in

(i) any litigation currently pending against the Debtors or Related Parties that becomes active or

(ii) any action commenced against the Debtors or Related Parties (in either case, an “Additional




2
  Although only certain of the Debtors (Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue
Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Purdue Transdermal Technologies
L.P.; Purdue Pharmaceutical Products L.P.; Purdue Pharma of Puerto Rico; Rhodes
Pharmaceuticals L.P.; Rhodes Technologies; and Avrio Health L.P.) are defendants in the over
2,600 civil actions pending against the Debtors in various state and federal courts and other fora
across the United States and its territories (the “Pending Actions”), the term “Debtors” is used
for ease of reference.
                                                 2
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 143 Filed 03/04/20
                              DocumentEntered
                                         123 Filed
                                              03/04/20
                                                   03/04/20
                                                       11:28:51
                                                            Page Main
                                                                 25 ofDocument
                                                                      26
                                   Pg 3 of 4



Action”), with a copy of the Complaint,3 the Motion, the Debtors’ memorandum of law in

support of the Motion, and the Sixth Amended Order (together, the “Service Documents”).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Sixth

Amended Order, the Debtors, through their service agent Prime Clerk LLC, served the Service

Documents on certain Applicable Plaintiffs on February 25, 2020, and filed the Notice of Service

of the Sixth Amended Order Granting Preliminary Injunction on Additional Actions and

Applicable Plaintiffs on February 26, 2020 (ECF 141), the affidavit of service for which was

filed by Prime Clerk LLC on March 2, 2020 (ECF 142).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Sixth

Amended Order, the objection of each Applicable Plaintiff, if any, was due on March 3, 2020.

No such objections have been filed as of the date of this Notice.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Sixth

Amended Order, the Court may determine whether such Additional Actions should be enjoined

without further proceedings.

       PLEASE TAKE FURTHER NOTICE that the Debtors hereby file a proposed Seventh

Amended Order Granting Motion for a Preliminary Injunction (the “Proposed Seventh

Amended Order”). The Proposed Seventh Amended Order includes two updated appendices,

Appendices III and IV, which reflect the current Additional Actions. The Proposed Seventh

Amended Order is attached hereto as Exhibit A. A blackline comparing the Proposed Seventh

Amended Order to the Sixth Amended Order is attached hereto as Exhibit B. A blackline

comparing Appendix III to the Proposed Seventh Amended Order and Appendix III to the Sixth

Amended Order is attached hereto as Exhibit C. A blackline comparing Appendix IV to the

3
 All terms not otherwise defined herein are given the meaning ascribed to them in the Sixth
Amended Order.
                                                 3
19-08289-rdd
      Case 3:18-cv-07591-CRB
              Doc 143 Filed 03/04/20
                              DocumentEntered
                                         123 Filed
                                              03/04/20
                                                   03/04/20
                                                       11:28:51
                                                            Page Main
                                                                 26 ofDocument
                                                                      26
                                   Pg 4 of 4



Proposed Seventh Amended Order to Appendix IV to the Sixth Amended Order is attached

hereto as Exhibit D.

         PLEASE TAKE FURTHER NOTICE that a copy of the Proposed Seventh Amended

Order and related papers may be obtained free of charge by visiting the website of Prime Clerk

LLC at https://restructuring.primeclerk.com/purduepharma. You may also obtain copies of any

pleadings by visiting the Court’s website at https://www.nysb.uscourts.gov in accordance with

the procedures and fees set forth therein.

Dated:     March 4, 2020
           New York, New York

                                              /s/ Marc J. Tobak
                                              DAVIS POLK & WARDWELL LLP
                                              450 Lexington Avenue
                                              New York, New York 10017
                                              Telephone: (212) 450-4000
                                              Facsimile: (212) 701-5800
                                              Marshall S. Huebner
                                              Benjamin S. Kaminetzky
                                              James I. McClammy
                                              Marc J. Tobak
                                              Gerard X. McCarthy
                                              Counsel to the Debtors
                                              and Debtors in Possession




                                               4
